Attachments to the Proposal of the Board of Directors to the Ordinary and Extraordinary General Meeting to be held on 04.08.2015 (In accordance with CVM Instructions 480 and 481 and with the Circular Letter/CVM/SEP/nº01/ 2014) 1 TABLE OF CONTENTS Annex I - Directors' comments Page.03 (Items 10 to 10.11, pursuant to CVM Instruction 480, of December 07, 2009) Annex II - Allocation of Net Income Page.59 (As Annex 9-1-II of CVM Instruction 481 of December 17, 2009) Annex III - Information candidates to the positions of Council members of Directors and Audit Committee Page.65 (Items 12.6 to 12.10, pursuant to CVM Instruction 480, of December 07, 2009) Annex IV - Remuneration of Directors Page. 128 (Items 13.1 to 13.16, pursuant to CVM Instruction 480, of December0 7, 2009) Annex V - Stock Option Grant Plan Page. 142 Annex VI – Restricted Stocks Plan Page. 158 2 Annex I - Directors' comments (Items 10 to 10:11, pursuant to CVM Instruction 480, of December 07, 2009) Management Comments 10.1. a. Comments of Directors on financial conditions and asset status BRF S.A. ("BRF" or "Company"), 7th largest publicly traded food company in the world in market value 1 , operates in the segments meat (poultry and pork), meat processed foods, margarine, pasta, pizzas and frozen vegetables. The Company has an integrated business model consisting of strategically located production facilities associated with a wide range of distribution network with access to the main channels and consumer markets, which gives a significant capacity for growth. The Board believes that the Company, through its diversification strategy combined with its growth and a global platform of production and distribution, BRF has sufficient financial and equity conditions to continue its business plan and meet its short and long term deadlines, including third party loans, as well as financing its activities and cover its need for resources, at least for the next 12 months. The results presented below refer to the continued operations of the Company, excluding the results in discontinued operations (Dairy sector) which, as reported by the Fact of September 3, 2014 and the Notice to the Market December 5, 2014, is in sale process to Lactalis Brazil - Trade, Import and Export Ltd. Dairy. ("Lactalis"). The table below shows the evolution of the main financial indicators of the Company, considering its consolidated financial statements: Ratio 2 Current Liquidity 1.71 1.57 1.55 Overall Liquidity 0.97 0.94 0.99 Leverage (Net Debt 3 / EBITDA 4 ) 1.04³ 2.17 2.62 1 Considers the market value of the Company (the Company's share price on 12.31.2014, multiplied by the number of shares outstanding), compared to the market value of the main competitors in the segment. 2 For the year 2014, we considered only the continued operations for calculation of current liquidity ratios and overall liquidity. The discontinued operations were considered as assets held for sale. 3 The Company calculates net debt as the balance of loans and financing, debentures and derivative financial instruments net of cash and cash equivalents and marketable securities]. Net debt is not a measure in accordance with GAAP in Brazil, according to IFRS or US GAAP. In 4Q14, it was considered for the multiple calculation only the result from continuing operations (without Dairy sector), other quarters consider continued and discontinued operations. 4 EBITDA is defined as earnings before interest income (expense), net, income tax and social contribution, depreciation and amortization is used as a performance measure by our management. 3 2014 was a remarcable year for the BRF, which significantly advanced in its, ambitions and the consolidation of a new culture: solidify the operational and strategic basis that enabled the company to structure itself as a global company, bigger and better, conducted with hard for each of the over 104,000 people who make up our direct workforce. Promoted during numerous structural changes as the new model of Gogo-to-market (GTM), zero-based budgeting (ZBB) and improvements in the level of services that generated good operating results. We optimized our investments and further improved our working capital resulting in a historical cash flow of R$4.1 billion in 2014. We produced a total of 4.3 million tons of food, with a reduction of 7.4% in the slaughter of poultry and 1.3% in the slaughter of pork / beef, in line with the company's strategy. We recorded R$29 billion in net revenue (4.4% over 2013) and ended the year with operating income of R$3.5 billion and net income of R$2.1 billion in continuing operations. The Company's net debt stood at R$5.0 billion, 25.8% below that registered on 12.31.13, resulting in a net debt to EBITDA (LTM) of 1,04x. These indicators show us that we chose a bold strategy, but solid, to improve our performance and meet future risks, converting them into opportunities. We have a robust production structure and increasingly efficient, invest in win-win relationships with customers and suppliers and we are ready to meet the demands of different markets with standard BRF quality. In the year of 2014 the line of the income statement related to net financial income and expenses represented an expense of R$ 990.7 million, corresponding to an increase of 32.5% compared to 2013. The main drivers of this impact were the premium paid for Bonds repurchase execution in the second half of 2014 and the present value adjustments during the year. The use of non derivative financial instruments and derivatives used by the Company for exchange coverage enables significant reductions in net exposure balance in foreign currency. Non-derivative financial instruments designated as hedge accounting for hedging cash flow totaled US$600 million. In addition, derivative financial instruments designated for hedge accounting, the concept cash flow hedge for coverage of highly probable exposures have reached in their respective currencies, the amounts of US$716 million, EUR82 million, GBP42 million and ¥16,993 million. In both cases, the result of unrealized exchange rate was recorded in the line of other comprehensive income. In 12.31.2014 Equity totaled the amount of R$15.7 billion due to the improvement of the Company's results. We experience a period full of achievements, with a very favorable operating performance compared to the previous year, demonstrating the company's resilience to a still challenging environment. Net income from continuing operations reached R$27.8 billion, a 6.9% increase over 2012. Operating income was R$1.9 billion and net income totaled R$1.1 billion, an increase over the previous year but below we set ourselves. 4 The Company's net debt stood at R$6.8 billion, 3.4% below that registered in 12.31.12, resulting in a net debt to adjusted EBITDA (LTM) of 2,17x, considering the continuing operations and discontinued. Net financial expenses totaled R$747.5 million in the year, 31.0% above the same period last year. This increase was mainly due to the increase in gross debt, rising interest rates and the impact of currency fluctuations. Given the high level of exports, the Company conducts operations in the derivatives market with the specific purpose of protection (hedge) Exchange. The use of non derivative financial instruments and derivatives for currency hedging enables significant reductions in net exposure balance in foreign currency. On 12.31.13, the non derivative financial instruments designated as hedge accounting for hedging cash flow totaled US$600 million. In addition, derivative financial instruments designated for hedge accounting, the concept cash flow hedge for coverage of highly probable exports have reached, in their respective currencies, the value of US$793 million, EUR107 million and GBP33 million. These instruments also contributed directly to the reduction of foreign exchange exposure. In both cases, the result of unrealized exchange rate was recorded in other comprehensive income. In 12.31.2013 Equity totaled the amount of R$14.7 billion, with the main transactions in the period generating net income of R$1.1 billion and payment of interest on capital (JCP) of R$359 million, 32.6% of the generated profit. Whitin the business field, we face a global economic crisis and an increase of unprecedented costs, with high volatility and rising grain prices, which featured one of the most difficult years for the global segment of proteins. But even with the transfer of assets and the suspension of brands representing about a third of our sales volume in Brazil, we were able to increase consolidated net revenues from continuing operations by 12.1% to R $ 25.9 billion. EBITDA reached R $ 2.3 billion, 21.6% below 2011, with net income of R$ 770 million, negative growth of 43.7% over the previous year. This result reflects a very vigorous and consistent work of a process that involved all the Company in the execution of two agendas: the company's daily operations and the commitments of the merger. The result has reaffirmed our capacity planning as an important asset and a differential of BRF. The
